DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/26/2022 has been entered. Claims 1, 4-12, 23, and 26-30 remain pending in the application. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 20200281565), hereinafter Yee, in view of Jun (US 20180146499), hereinafter Jun, and Lee et al (US 20100286519), hereinafter Lee, and Pelissier et al (US 20090093719), hereinafter Pelissier.
Regarding claim 1, Yee teaches an ultrasound imaging system (10, 200, 300. “The ultrasound imaging system”; Figs. 1-3, [0017], [0064]), comprising: 
a probe (“at least one transducer probe” [0064]) configured to send and receive ultrasound (“The ultrasound imaging system 10 in FIG. 1 includes an ultrasound probe 12 which 
includes a transducer array 14 for transmitting ultrasonic waves and receiving echo information.” [0017]) for performing a medical exam (“exam results, [0046]), a medical procedure (“TEE interventional” [0040]), or both (“OB general and TEE interventional” [0040]); 
a first display device coupled to the probe (“a display to provide medical images from signals transmitted and received via a transducer probe.” [0001]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3); 
a second display device (216 [0021]; Fig. 2) coupled to the first display device (“The monitor 216 may be adjustably connected to the base 210 and/or control platform 220, for example via an articulating arm 215-2… images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021], Fig. 2. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200).” [0046]); and 
one or more processors (“one or more processors such as a signal processor, a B-mode processor, an image processor, and/or a graphics processor [0019], Figs. 1-2) operably coupled to the probe (“The beamformed signals are coupled to a signal processor 26." [0018]; Fig. 1), the one or more processors configured to: 
select a mode of operation (“a second mode of operation” [0038]) from a plurality of modes of operation (“operations” [0015]) of the ultrasound imaging system comprising a diagnostic mode that is used to perform the medical exam (“exam results,” [0046]; “record image information” [0050]) and a procedural mode that is used to perform the medical procedure (“TEE interventional” [0040]; “other imaging applications related to ultrasound-guided interventions." [0050]) based on a position (“two or more preferred positions” [0015]; “additional predetermined positions" [0038]) of a first display device (“touch-sensitive display” [0015]) of the ultrasound imaging system (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3. “This second default user interface may be associated with a second mode of operation different from the first mode. Thus, the second default user interface may include interactive displays, menus or controls, which may be presented via one or more touch-sensitive areas associated with the second mode of operation.” [0038]), wherein the first display device operates in accordance with the diagnostic mode when the first part is at a first position (“a first position (e.g., an elevated position)” [0028], Fig. 4A) and wherein the first display device operates in accordance with the procedural mode when the first display device is at a second position (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The panel is movable (e.g., pivotable) to change the display that's presented to the user of the ultrasound system." [0016]; “the touch control panel 350 is pivotable between a first position (e.g., an elevated position) and a second position (e.g., lowered position). The control platform 314, and particularly the support surface 343, may be generally horizontal or slightly downwardly inclined relative to the ground. In the elevated position, the touch control panel 350 may be angled relative to a support surface 343.” [0028], Fig. 4B; "the present system may be used to obtain and/or record image information related to, but not limited to renal, testicular, breast, ovarian, uterine, thyroid, hepatic, lung, musculoskeletal, splenic, cardiac, arterial and vascular systems, as well as other imaging applications related to ultrasound-guided interventions." [0050]. The system is capable to switch between the diagnostic mode and the procedural mode depending on the display position); and 
adjust one or more settings (“preset” [0040]) of the imaging system according to the mode of operation (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “one or more of the first and/or second default user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6… to display desired default controls via the touch screen interface specific to: 1) clinical application (e.g., women's' health care or cardiac), 2) preset (e.g., OB general and TEE interventional), and 3) imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on an application, “preset” or imaging mode for a default user interface). 
Yee does not explicitly teach that (1) a first position is relative to the second display device; a second position is relative to the second display device;
(2) the first display device and the second display device operate to monitor a patient's tissue for the medical exam in accordance with the diagnostic mode when the first display device is at the first position relative to the second display device and (3) wherein the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
However, regarding feature (1), Jun discloses a method of controlling a medical apparatus and mobile apparatus therefor, which is analogous art. Jun teaches a first position (“the mobile apparatus 2000 changes to be in a width direction" [0088], Figs. 7A, D) relative to the second display device (1200) (as seen in Fig. 1, displays 1200 and 2000 are coupled and therefore the position of 2000 is relative to display 1200); a second position (“a direction of the mobile apparatus 2000 is changed to a height direction” [0119]; Figs. 7B-C) is relative to the second display device (1200) (as seen in Fig. 1, displays 1200 and 2000 are coupled and therefore the position of 2000 is relative to display 1200).
Therefore, based on Jun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Lee to have the first position and the second positions that are relative to the second display device, as taught by Jun, in order to facilitate changing a display mode of ultrasound imaging unit (Jun: [0119]).
While Yee teaches displays operating to monitor a patient's tissue for the medical exam (“OB Gen” Fig. 6; “ultrasound applications including an obstetric (OB) application…1) clinical application (e.g., women's' health care…3) imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]; “exam results,… display … incoming data (images, related patient/exam data)” [0046]), Yee as modified by Jun further does not teach features (2) and (3).
However, regarding features (2) and (3), Lee discloses ultrasound system and method to automatically identify and treat adipose tissue, which is analogous art. Lee teaches that the first display device and the second display device (“more monitors” [0032]) operate in accordance with the diagnostic mode (“diagnostic … ultrasound images” [0032]) and the first display device and the second display device operate in accordance with the procedural mode (“The diagnostic module 136 is connected to a user interface 142 that controls operation of the diagnostic module 136 as explained below in more detail and is configured to receive inputs from a user.  The display 138 includes one or more monitors that present patient information, including diagnostic and therapeutic ultrasound images to the user for review, diagnosis, analysis, and treatment.” [0032]). 
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Jun to have the first display device and the second display device that operate in accordance with the diagnostic mode and the first display device and the second display device that operate in accordance with the procedural mode, as taught by Lee, in order to facilitate operation of ultrasound imaging unit (Lee: [0008]). In the combined the invention of Yee, Jun, and Lee, the first display device and the second display device operate to monitor a patient's tissue for the medical exam in accordance with the diagnostic mode when the first display device is at the first position relative to the second display device and wherein the first display device and the second display device operate in accordance with the procedural mode when the first display device is at the second position relative to the second display device.
Regarding feature (3), Yee modified by Jun and Lee does not teach that the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
However, Pelissier discloses handheld ultrasound imaging systems, which is analogous art. Pelissier teaches operating to monitor an interventional instrument for the medical procedure in accordance with the procedural mode (“[0037] Some examples of different operational modes are modes tailored to: [0038] obtaining at least basic information about fetus position prior to and during delivery in labour and delivery rooms; [0039] monitoring a position of a needle in biopsy line placement and optionally providing a biopsy guide display; [0040] screening for conditions such as Abdominal Aortic Aneurysm;” “Processor 55 can cause configuration data (e.g. for a particular operational mode and/or for a particular type of transducer array 20) to be delivered to signal processing unit 18 ...The configuration data may cause suitable interconnects (e.g. signal processing paths) to be created within signal processing unit 18 for the purpose of generating suitable transmitted ultrasound signals and processing received ultrasound signals in such a manner as to produce an image appropriate for the current operational mode.” [0073]).  
Therefore, based on Pelissier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, and Lee to operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode, as taught by Pelissier, in order to apply ultrasound imaging to facilitate interventional medical procedures  (Pelissier: [0073]). In the combined invention of Yee, Jun, Lee, and Pelissier, the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
Regarding claim 4, Yee modified by Jun, Lee, and Pelissier teaches the ultrasound imaging system of claim 1.
Yee teaches that a first interface (“the touch display 252,” [0020], Fig. 2; “the second default user interface” [0038]; 352, [0046]; “the first touch display” [0073]) on the first display device to display images corresponding to received ultrasound signals (“images … displayed on any of the touch displays 252 of the ultrasound system 200” [0021]); and 
a second interface on the second display device (a second of the “more touch-sensitive display” [0015]; a second of the “plurality of touch displays” [0023]; “monitor 216 of system 200” [0046]; Fig. 2; 354, Fig. 4B) the second interface configured to display the images corresponding to the received ultrasound signals, graphic user interface (GUI), or both (“images … displayed on any of the touch displays 252 of the ultrasound system 200 may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200). [0046]).

2.  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, and Pelissier as applied to claim 4, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin.
Regarding claim 5, Yee modified by Jun, Lee, and Pelissier teaches the ultrasound imaging system of claim 4.
While Yee teaches that the one or more processors are configured to adjust the one or more settings depending on the mode of operation of the ultrasound system (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on the “preset” or imaging mode for a default user interface), Yee as modified by Jun, Lee, and Pelissier does not explicitly teach that the one or more processors are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the one or more processors are configured to adjust the one or more settings of a gain (gain [0008]), a focal depth (depth [0008]), a focal zone, a signal frequency (frequency [0008]) depending on the mode of operation of the ultrasound system (“image settings adjustment (e.g., imaging mode, gain, frequency, contrast, depth), and/or menu navigation.” [0008]).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to have the one or more processors that are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]).

3.  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, and Pelissier as applied to claim 1, and further in view of Ban et al (US 9904455), hereinafter, Ban, and Oh et al (US 20190261846), hereinafter, Oh.
Regarding claim 6, Yee modified by Jun, Lee, and Pelissier teaches the ultrasound imaging system of claim 1.
While Yee teaches a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]) and that the one or more processors are configured to adjust the one or more settings based on the procedural mode and the diagnostics mode (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted by a processor depending on the “preset” or imaging mode for a default user interface), hiding other GUI control items (“user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6." [0040]. When the touch screen interface is changed, unneeded control items are hidden from view); for the diagnostics mode, enabling the one or more GUI control items (GUI control items have to be enabled in order to be active and usable), Yee modified by Jun, Lee and Pelissier does not teach that (1) the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; and for the diagnostics mode, reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items; and
(2) the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material.  
However, regarding feature (1), Ban discloses a method and apparatus for changing user interface based on user motion information, which is analogous art. Ban teaches that the one or more processors are configured to adjust the one or more settings based on: enlarging one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), increasing a separation distance (separation distance between “locations” Claim 13) between a set of the GUI control items (“changing …the location of the at least one user interface displayed on the screen to a different … location” Claim 13); and reducing a display size of the one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), and decreasing the separation distance between the set of the GUI control items (“An apparatus comprising: at least one memory storing instructions;  and at least one processor that executes the instructions to cause the following to be performed: displaying a graphical user interface (GUI) on a screen, the displayed GUI including a plurality of user interfaces to control a medical device used for diagnosis of a target object, each user interface of the plurality of user interfaces having a shape, size and location displayed on the screen, obtaining user motion information regarding a user of the medical device, and for at least one user interface of the plurality of user interfaces, changing at least one of the shape, the size and the location of the at least one user interface displayed on the screen to a different shape, size and location, respectively, displayed on the screen, based on the obtained user motion information regarding the user, to thereby display a changed GUI having an improved ease of access to the at least one user interface, as compared to the GUI before being changed, by the user for a current position of the user at which the user uses the medical device.” Claim 13).
Therefore, based on Ban’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to have the one or more processors that are configured to adjust the one or more settings based on: enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items, as taught by Ban, in order to generate a selected cross-section of the patient's body (Ban: [0126]). 
Regarding feature (2), Yee as modified by Jun, Lee, Pelissier, and Ban further does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material.
However, Oh discloses a method for treating prostate disorders, which is analogous art. Oh teaches that the one or more processors (“an image processor 306” [0046], Figs. 2-3) are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material (“an image processor 306 for processing and analyzing the electrical signals received from the ultrasound probe 218 …and  sending the processed signals to the display 226;” [0046], Fig. 3; “the ultrasound probe 218 may generate two-dimensional ultrasound images 230, where each image shows the sagittal view of the bladder 204. The image processor 306 may identify the morcellator tip and inner surface of the bladder in the image, and issue a warning signal when the distance between the morcellator tip and inner surface of the bladder is less than a preset safe distance." [0047]. "If the surgeon prefers an image that is taken at one (e.g., 406a) of the multiple directions (or equivalently angles) 406a-406n, the surgeon may instruct the device 224 to take images along the selected direction only. For instance, the surgeon may want an image that shows a sagittal view of the endoscope 211, such as the image in FIG. 4C. In another example, the surgeon may prefer an angle at which the size of the bladder image is at its maximum. In embodiments, the device 224 may be configured to control the robot arm 222 so that the ultrasonic scanner 400 is fixed along the selected direction and produce images.” [0053]; “306 may process the ultrasound image to identify the tip portion of the endoscope sheath 209 and may trace the tip portion as the surgeon moves the endoscope sheath during the morcellation process.” [0055]. When the surgeon instructs the device to show a sagittal view of the endoscope, the one or more processors adjusts the one or more settings for the procedural mode, based on detection of the endoscope with the morcellator as inorganic material, Fig. 2).
Therefore, based on Oh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, and Ban to have the one or more processors that are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material, as taught by Oh, in order to ensure patient's safety during the procedure (Oh: [0047]).

4.  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, and Pelissier as applied to claim 4, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin, and Di Marco et al (US 20090187102), hereinafter, Di Marco.
Regarding claim 7, Yee modified by Jun, Lee, and Pelissier teaches the ultrasound imaging system of claim 4.
Yee teaches that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode (“TEE interventional” [0040]), displaying the images including a scanned image (an image obtained by “scanning in both elevation and azimuth dimensions for 2D and/or 3D imaging." [0017]) across the first interface and the second interface (“images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200).” [0046]), or displaying a first image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the first interface (“One or more images (403, 403') … may be displayed on the touch display 354” [0046]) and a second image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the second interface (One or more images (403, 403') …may be …replicated on other displays” [0046]), wherein the first image and the second image highlight different characteristics of the received ultrasound signals (“The multiplanar reformatter 32 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane…A volume renderer 34 converts the echo signals of a 3D data set into a projected 3D image as viewed from a given reference point… The 2D or 3D images are coupled from the scan converter 30, multiplanar reformatter 32, and volume renderer 34 to an image processor 36 for further enhancement, buffering and temporary storage for display on an image display 38…The user interface can also be coupled to the multiplanar reformatter 32 for selection and control of a display of multiple multiplanar reformatted (MPR) images." [0018]. The system is configured to display the first image and the second image that highlight different characteristics of the received ultrasound signals by controlling a display of multiple multiplanar reformatted (MPR) images); and
 for the diagnostic mode (“exam results,” [0046]), displaying one or more images representing the received ultrasound signals on one of the first interface and the second interface (“the monitor 216 may be a passive display (e.g., may not include touch-sensitive portions) and may be used to display images acquired with the ultrasound system 200 or another imaging system.” [0021]), and displaying GUI controls on the other of the first interface and the second interface ((“The second default user interface may present a touch screen interface (e.g., soft controls).” [0038]. GUI controls have to be on the touch screen interface to enable the user interface). 
Yee modified by Jun, Lee, and Pelissier does not teach, for the diagnostics mode, displaying status information on the other of the first interface and the second interface.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches displaying status information on the other of the first interface and the second interface (“Screen feature 1015 appears above display screen 112…According to various embodiments screen feature 1015 may comprise a label, or one or more electronic indicators, e.g. LEDs, showing information relevant to the status or functioning of the device [0084], Fig. 10B. The other of the first interface and the second interface includes 1015 while the first interface or the second interface includes display screen 112, [0084], Fig. 10B).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to display status information on an interface, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]). In the combined invention of Yee, Jun, Lee, and Mauldin, the one or more processors are configured to adjust the one or more settings based on displaying status information on the other of the first interface and the second interface for the diagnostics mode.
Yee, Jun, Lee, Pelissier, and Mauldin further do not teach displaying the processing results including a scanned image continuously.
However, Di Marco discloses a method and apparatus for wide-screen medical imaging, which is analogous art. Di Marco teaches displaying the processing results including a scanned image continuously (“The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118.  The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information.  Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received.” [0024]).
Therefore, based on Di Marco’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, and Mauldin to display the processing results including a scanned image continuously, as taught by Di Marco, in order to facilitate displaying ultrasound information during a scanning session (Di Marco: [0024]). In the combined invention of Yee, Jun, Lee, Pelissier, Mauldin, and Di Marco, the one or more processors are configured to adjust the one or more settings based on displaying GUI controls, status information, or a combination thereof.

5.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, and Pelissier as applied to claim 4, and further in view of Yu et al (US 20130342579), hereinafter Yu.
Regarding claim 8, Yee modified by Jun, Lee, and Pelissier teaches the ultrasound imaging system of claim 4.
 Yee teaches an orientation detection circuit (“position sensors” [0032], “a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) operably coupled to the one or more processors (implicit, to enable a display of different interfaces at different orientations as disclosed in [0015]), the orientation detection circuit configured to detect an operating orientation of the first interface (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) and the second interface.
While Yee teaches the second interface (216, Fig. 2) with the second part comprising the second interface as required by claim 4 (monitor 216 is separate from touch screen displays 252, Fig. 2, [0021]), Yee modified by Jun, Lee, and Pelissier does not teach the orientation detection circuit configured to detect an operating orientation of the first interface, and the second interface (with the first part and the second part comprising the first interface and the second interface, as required by claim 4).
However, Yu discloses a multimedia interaction system and related computer program product, which is analogous art. Yu teaches that the orientation detection circuit (“location detection circuit 110… magnetic sensor circuits” [0024], Fig. 1) configured to detect an operating orientation of the first interface, and the second interface (“a multimedia interaction system is disclosed, comprising: multiple displays, respectively arranged on the source electronic device and the multiple candidate electronic devices; and a location detection circuit, configured to dynamically detect a spatial location and an orientation of each of the multiple electronic devices,” [0010]. “The location detection circuit 110 may be realized with various existing object positioning circuits, such as one or more magnetic sensor circuits,” [0024]. “In the pattern of FIG. 29, a basis vertical plane (not shown) in which the basis orientation direction Da resides refers the location of the basis electronic device 120-a (e.g., the location of the centroid Ca of the display 127-a in this embodiment) as an axis and rotates the first viewing angle VA1 toward two sides of the axis to define the target viewing angle region consisting of a right-half space VR and a left-half space VL, wherein the basis vertical plane is perpendicular to the ground.” [0237]. “In the pattern of FIG. 30, the basis vertical plane (not shown) in which the basis orientation direction Da resides refers the location of the basis electronic device 120-a (e.g., the location of the centroid Ca of the display 127-a in this embodiment) as an axis and rotates the first viewing angle VA1 toward two sides of the axis to define the target viewing angle region consisting of the right-half space VR and the left-half space VL.”   [0245]).
Therefore, based on Yu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to have the orientation detection circuit configured to detect an operating orientation of the first interface, and the second interface, as taught by Yu, in order to select an interface if a relative position between the interface and the selected direction satisfies a predetermined condition (Yu: [0011]).

6.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, Pelissier, and Yu as applied to claim 8, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin.
Regarding claim 9, Yee modified by Lee, Jun, Lee, Pelissier, and Yu teaches the ultrasound imaging system of claim 8.
Yee modified by Jun, Lee, Pelissier, and Yu does not explicitly teach that the orientation detection circuit includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a camera.   
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the orientation detection circuit includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a camera (“a position sensor comprises an accelerometer … that detects the orientation of the display screen with respect to the direction of gravity, i.e. which end of the screen is "up." In some embodiments the pivot mechanism by which the rotatable display screen rotates comprises one or more electronic switches that sense the position of the display screen with respect to part of the housing to which the display screen is attached, and thus act as a rotational position sensor.  Such switches may include a limit switch that detects when the display has rotated past the 90-degree position shown in FIG. 9C.” [0087], “accelerometer,” “one or more electronic switches” [0090]).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, and Yu to have the orientation detection circuit that includes one or more of an accelerometer, a gyroscope, a position encoder, a switch, and a camera, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]).

7.  Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 20200281565), hereinafter Yee, in view of Jun (US 20180146499), hereinafter Jun, Lee et al (US 20100286519), hereinafter Lee, Pelissier et al (US 20090093719), hereinafter Pelissier, Ban et al (US 9904455), hereinafter, Ban, and Oh et al (US 20190261846), hereinafter, Oh.
Regarding claim 23, Yee teaches an ultrasound imaging system (10, 200, 300. “The ultrasound imaging system”; Figs. 1-3, [0017], [0064]), comprising: 
a probe (“at least one transducer probe” [0064]) configured to send and receive ultrasound (“The ultrasound imaging system 10 in FIG. 1 includes an ultrasound probe 12 which 
includes a transducer array 14 for transmitting ultrasonic waves and receiving echo information.” [0017]) for performing a medical exam (“exam results, [0046]), a medical procedure (“TEE interventional” [0040]), or both (“OB general and TEE interventional” [0040]); 
a first display device coupled to the probe (“a display to provide medical images from signals transmitted and received via a transducer probe.” [0001]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3); 
a second display device (216 [0021]; Fig. 2) coupled to the first display device (“The monitor 216 may be adjustably connected to the base 210 and/or control platform 220, for example via an articulating arm 215-2… images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021], Fig. 2. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200).” [0046]);
a first interface on the first display device (“the touch display 252,” [0020], Fig. 2; “the first default user interface” or the “second default user interface” [0038]; 352, [0046]; “the first touch display” [0073]) configured to display images corresponding to received ultrasound signals (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “images … displayed on any of the touch displays 252 of the ultrasound system 200” [0021]); 
a second interface on the second display device (a second of the “more touch-sensitive display” [0015]; a second of the “plurality of touch displays” [0023]; “monitor 216 of system 200” [0046]; Fig. 2; 354, Fig. 4B) configured to display the images corresponding to the received ultrasound signals, a graphic user interface (GUI), or both (“images … displayed on any of the touch displays 252 of the ultrasound system 200 may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200). [0046]); and 
one or more processors (“one or more processors such as a signal processor, a B-mode processor, an image processor, and/or a graphics processor [0019], Figs. 1-2) coupled to the probe (“The beamformed signals are coupled to a signal processor 26." [0018]; Fig. 1), the one or more processors configured to: 
select a mode of operation (“a second mode of operation” [0038]) from a plurality of modes of operation (“operations” [0015]) of the ultrasound imaging system comprising a diagnostic mode that is used to perform the medical exam (“exam results,” [0046]; “record image information” [0050]) and a procedural mode that is used to perform the medical procedure (“TEE interventional” [0040]; “other imaging applications related to ultrasound-guided interventions." [0050]) based on a position (“two or more preferred positions” [0015]; “additional predetermined positions" [0038]) of the first display device (“touch-sensitive display” [0015]) of the ultrasound imaging system (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3. “This second default user interface may be associated with a second mode of operation different from the first mode. Thus, the second default user interface may include interactive displays, menus or controls, which may be presented via one or more touch-sensitive areas associated with the second mode of operation.” [0038]), wherein the first display device operates in accordance with the diagnostic mode when the first display device is at a first position (“a first position (e.g., an elevated position)” [0028], Fig. 4A) and wherein the first display device operates in accordance with the procedural mode when the first display device is at a second position (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The panel is movable (e.g., pivotable) to change the display that's presented to the user of the ultrasound system." [0016]; “the touch control panel 350 is pivotable between a first position (e.g., an elevated position) and a second position (e.g., lowered position). The control platform 314, and particularly the support surface 343, may be generally horizontal or slightly downwardly inclined relative to the ground. In the elevated position, the touch control panel 350 may be angled relative to a support surface 343.” [0028], Fig. 4A; "the present system may be used to obtain and/or record image information related to, but not limited to renal, testicular, breast, ovarian, uterine, thyroid, hepatic, lung, musculoskeletal, splenic, cardiac, arterial and vascular systems, as well as other imaging applications related to ultrasound-guided interventions." [0050]. The system is capable to switch between the diagnostic mode and the procedural mode depending on the display position); and 
adjust one or more settings of the imaging system according to the mode of operation (“preset” [0040]) of the imaging system according to the mode of operation (“The second default user interface may present a touch screen interface (e.g., soft controls) which is different from the first default user interface. Additional default user interfaces may be provided at additional predetermined positions. The default user interfaces at the predetermined positions may be user-configurable. This may enable the user to select suitable soft controls for each of the default positions of the touch display as may be more suitable for any given clinical applications (e.g., diagnostic/pre -surgical cardiovascular and/or obstetrical applications, emergency/trauma applications, and others).” [0038]; “one or more of the first and/or second default user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6… to display desired default controls via the touch screen interface specific to: 1) clinical application (e.g., women's' health care or cardiac), 2) preset (e.g., OB general and TEE interventional), and 3) imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on an application, “preset” or imaging mode for a default user interface).
While Yee teaches a diagnostic mode (“exam results,” [0046]) and a procedural mode (“TEE interventional” [0040]) and that the one or more processors are configured to adjust the one or more settings based on the procedural mode and the diagnostics mode (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted by a processor depending on the “preset” or imaging mode for a default user interface), hiding one or more other GUI control items (“user interfaces may be user-configurable to enable a user to tailor the touch screen interface as may be desired for a particular clinical use and/or application, as shown in FIG. 6." [0040]. When the touch screen interface is changed, unneeded control items are hidden from view); for the diagnostics mode, enabling the one or more other GUI control items (GUI control items have to be enabled in order to be active and usable), Yee does not teach that 
(1) a first position is relative to the second display device; a second position is relative to the second display device;
(2) the first display device and the second display device operate to monitor a patient's tissue for the medical exam in accordance with the diagnostic mode when the first display device is at the first position relative to the second display device and wherein the first display device and (3) the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
 (4) the one or more processors are configured to adjust the one or more settings based on: for the procedural mode, enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items, and enabling detection of inorganic material; and for the diagnostics mode, reducing a display size of the one or more GUI control items, decreasing the separation distance between the set of the GUI control items.  
However, regarding feature (1), Jun discloses a method of controlling a medical apparatus and mobile apparatus therefor, which is analogous art. Jun teaches a first position (“the mobile apparatus 2000 changes to be in a width direction" [0088], Figs. 7A, D) relative to the second display device (1200) (as seen in Fig. 1, displays 1200 and 2000 are coupled and therefore the position of 2000 is relative to display 1200); a second position (“a direction of the mobile apparatus 2000 is changed to a height direction” [0119]; Figs. 7B-C) is relative to the second display device (1200) (as seen in Fig. 1, displays 1200 and 2000 are coupled and therefore the position of 2000 is relative to display 1200).
Therefore, based on Jun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Lee to have the first position and the second positions that are relative to the second display device, as taught by Jun, in order to facilitate changing a display mode of ultrasound imaging unit (Jun: [0119]).
While Yee teaches displays operating to monitor a patient's tissue for the medical exam (“OB Gen” Fig. 6; “ultrasound applications including an obstetric (OB) application…1) clinical application (e.g., women's' health care…3) imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]; “exam results,… display … incoming data (images, related patient/exam data)” [0046]), Yee as modified by Jun further does not teach features (2)-(4).
However, regarding features (2) and (3), Lee discloses ultrasound system and method to automatically identify and treat adipose tissue, which is analogous art. Lee teaches that the first display device and the second display device (“more monitors” [0032]) operate in accordance with the diagnostic mode (“diagnostic … ultrasound images” [0032]) and the first display device and the second display device operate in accordance with the procedural mode (“The diagnostic module 136 is connected to a user interface 142 that controls operation of the diagnostic module 136 as explained below in more detail and is configured to receive inputs from a user.  The display 138 includes one or more monitors that present patient information, including diagnostic and therapeutic ultrasound images to the user for review, diagnosis, analysis, and treatment.” [0032]). 
Therefore, based on Lee’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee and Jun to have the first display device and the second display device that operate in accordance with the diagnostic mode and the first display device and the second display device that operate in accordance with the procedural mode, as taught by Lee, in order to facilitate operation of ultrasound imaging unit (Lee: [0008]). In the combined the invention of Yee, Jun, Lee, and Pelissier, the first display device and the second display device operate to monitor a patient's tissue for the medical exam in accordance with the diagnostic mode when the first display device is at the first position relative to the second display device and wherein the first display device and the second display device operate in accordance with the procedural mode when the first display device is at the second position relative to the second display device.
Regarding feature (3), Yee modified by Jun and Lee does not teach that the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
However, Pelissier discloses handheld ultrasound imaging systems, which is analogous art. Pelissier teaches operating to monitor an interventional instrument for the medical procedure in accordance with the procedural mode (“[0037] Some examples of different operational modes are modes tailored to: [0038] obtaining at least basic information about fetus position prior to and during delivery in labour and delivery rooms; [0039] monitoring a position of a needle in biopsy line placement and optionally providing a biopsy guide display; [0040] screening for conditions such as Abdominal Aortic Aneurysm;” “Processor 55 can cause configuration data (e.g. for a particular operational mode and/or for a particular type of transducer array 20) to be delivered to signal processing unit 18 ...The configuration data may cause suitable interconnects (e.g. signal processing paths) to be created within signal processing unit 18 for the purpose of generating suitable transmitted ultrasound signals and processing received ultrasound signals in such a manner as to produce an image appropriate for the current operational mode.” [0073]).  
Therefore, based on Pelissier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode, as taught by Pelissier, in order to apply ultrasound imaging to facilitate interventional medical procedures  (Pelissier: [0073]). In the combined invention of Yee, Jun, Lee, and Pelissier, the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device.  
Yee as modified by Jun, Lee, and Pelissier further does not teach feature (4).
However, regarding feature (4), Ban discloses a method and apparatus for changing user interface based on user motion information, which is analogous art. Ban teaches that the one or more processors are configured to adjust the one or more settings based on: enlarging one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), increasing a separation distance (separation distance between “locations” Claim 13) between a set of the GUI control items (“changing …the location of the at least one user interface displayed on the screen to a different … location” Claim 13); and reducing a display size of the one or more GUI control items (“changing … the size …of the at least one user interface” Claim 13), and decreasing the separation distance between the set of the GUI control items (“An apparatus comprising: at least one memory storing instructions;  and at least one processor that executes the instructions to cause the following to be performed: displaying a graphical user interface (GUI) on a screen, the displayed GUI including a plurality of user interfaces to control a medical device used for diagnosis of a target object, each user interface of the plurality of user interfaces having a shape, size and location displayed on the screen, obtaining user motion information regarding a user of the medical device, and for at least one user interface of the plurality of user interfaces, changing at least one of the shape, the size and the location of the at least one user interface displayed on the screen to a different shape, size and location, respectively, displayed on the screen, based on the obtained user motion information regarding the user, to thereby display a changed GUI having an improved ease of access to the at least one user interface, as compared to the GUI before being changed, by the user for a current position of the user at which the user uses the medical device.” Claim 13).
Therefore, based on Ban’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, and Pelissier to have the one or more processors that are configured to adjust the one or more settings based on: enlarging one or more GUI control items, increasing a separation distance between a set of the GUI control items; reducing a display size of the one or more GUI control items, and decreasing the separation distance between the set of the GUI control items, as taught by Ban, in order to generate a selected cross-section of the patient's body (Ban: [0126]). 
Regarding feature (4), Yee as modified by Jun, Lee, Pelissier, and Ban further does not teach that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode of operation, enabling detection of inorganic material.
However, Oh discloses a method for treating prostate disorders, which is analogous art. Oh teaches that the one or more processors (“an image processor 306” [0046], Figs. 2-3) are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material (“an image processor 306 for processing and analyzing the electrical signals received from the ultrasound probe 218 …and  sending the processed signals to the display 226;” [0046], Fig. 3; “the ultrasound probe 218 may generate two-dimensional ultrasound images 230, where each image shows the sagittal view of the bladder 204. The image processor 306 may identify the morcellator tip and inner surface of the bladder in the image, and issue a warning signal when the distance between the morcellator tip and inner surface of the bladder is less than a preset safe distance." [0047]. "If the surgeon prefers an image that is taken at one (e.g., 406a) of the multiple directions (or equivalently angles) 406a-406n, the surgeon may instruct the device 224 to take images along the selected direction only. For instance, the surgeon may want an image that shows a sagittal view of the endoscope 211, such as the image in FIG. 4C. In another example, the surgeon may prefer an angle at which the size of the bladder image is at its maximum. In embodiments, the device 224 may be configured to control the robot arm 222 so that the ultrasonic scanner 400 is fixed along the selected direction and produce images.” [0053]; “306 may process the ultrasound image to identify the tip portion of the endoscope sheath 209 and may trace the tip portion as the surgeon moves the endoscope sheath during the morcellation process.” [0055]. When the surgeon instructs the device to show a sagittal view of the endoscope, the one or more processors adjusts the one or more settings for the procedural mode, based on detection of the endoscope with the morcellator as inorganic material, Fig. 2).
Therefore, based on Oh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, and Ban to have the one or more processors that are configured to adjust the one or more settings based on: for the procedural mode, enabling detection of inorganic material, as taught by Oh, in order to ensure patient's safety during the procedure (Oh: [0047]).

Regarding claim 28, Yee modified by Jun, Lee, Pelissier, and Ban teaches the ultrasound imaging system of claim 23.
Yee teaches an orientation detection circuit (“position sensors” [0032], “a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) coupled to the one or more processors (implicit, to enable a display of different interfaces at different orientations as disclosed in [0015]), the orientation detection circuit configured to detect an operating orientation of the first interface (“The touch screen interface may be provided on one or more touch-sensitive display which may be movable between two or more preferred positions. The multi -mode touch screen interface may be configured to display a different user-configurable default user interface at each of the preferred positions, which may enable the user to switch between operations seamlessly and with minimal effort. [0015]. “The touch display 352 may be moved, for example pivoted, to a second position relative to the manual control panel (e.g., a lowered position), as shown in block 510, which may switch the touch screen interface to a second mode. The ultrasound imaging system may be configured to automatically display a second default user interface 356 on the touch display 354 responsive to the moving of the touch display 352 to the second position. In some examples, the process may include sensing the position of the touch control panel 350 relative to the manual control panel 340, for example using a position indicator 366 of the attachment mechanism 360.” [0037]; Fig. 3) and the second interface (354, Fig. 4B; “the second touch display may be automatically activated responsive to pivoting of touch control panel to the lowered position, as shown in block 515." [0039]. To “automatically” activate the second touch display, the orientation detection circuit configured to detect an operating orientation of the second interface is needed). 

8.  Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, Pelissier, Ban, and Oh as applied to claim 23, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin.
Regarding claim 26, Yee modified by Jun, Lee, Pelissier, Ban, and Oh teaches the ultrasound imaging system of claim 23.
While Yee teaches that the one or more processors are configured to adjust the one or more settings depending on the mode of operation of the ultrasound system (“preset (e.g., OB general and TEE interventional), and … imaging mode (e.g., 2D imaging, frozen and 3D/4D imaging, live volume).” [0040]. One or more settings will be adjusted depending on the “preset” or imaging mode for a default user interface), Yee modified by Jun, Lee, Pelissier, Ban, and Oh does not explicitly teach that the one or more processors are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches that the one or more processors are configured to adjust the one or more settings of a gain (gain [0008]), a focal depth (depth [0008]), a focal zone, a signal frequency (frequency [0008]) depending on the mode of operation of the ultrasound system (“image settings adjustment (e.g., imaging mode, gain, frequency, contrast, depth), and/or menu navigation.” [0008]).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, Ban, and Oh to have the one or more processors that are configured to adjust the one or more settings of a gain, a focal depth, a focal zone, a signal frequency depending on the mode of operation of the ultrasound system, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]).

9.  Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Jun, Lee, Pelissier, Ban, and Oh as applied to claim 23, and further in view of Mauldin et al (US 20180153513), hereinafter, Mauldin, and Di Marco et al (US 20090187102), hereinafter, Di Marco.
Regarding claim 27, Yee modified by Jun, Lee, Pelissier, Ban, and Oh teaches the ultrasound imaging system of claim 23.
Yee teaches that the one or more processors are configured to adjust the one or more settings based on: for the procedural mode (“TEE interventional” [0040]), displaying the processing results including a scanned image (an image obtained by “scanning in both elevation and azimuth dimensions for 2D and/or 3D imaging." [0017]) across the first interface and the second interface (“images … displayed on any of the touch displays 252 … may be replicated on the monitor 216.” [0021]. “One or more images (403, 403') received from the portable imaging system (401, 401') may be displayed on the touch display 354 and/or replicated on other displays such as additional monitors (e.g., monitor 216 of system 200).” [0046]), or displaying a first image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the first interface (“One or more images (403, 403') … may be displayed on the touch display 354” [0046]) and a second image (one of “One or more images (403, 403')” [0046]; Fig. 9) on the second interface (One or more images (403, 403') …may be …replicated on other displays” [0046]), wherein the first image and the second image highlight different characteristics of the received ultrasound signals (“The multiplanar reformatter 32 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane…A volume renderer 34 converts the echo signals of a 3D data set into a projected 3D image as viewed from a given reference point… The 2D or 3D images are coupled from the scan converter 30, multiplanar reformatter 32, and volume renderer 34 to an image processor 36 for further enhancement, buffering and temporary storage for display on an image display 38…The user interface can also be coupled to the multiplanar reformatter 32 for selection and control of a display of multiple multiplanar reformatted (MPR) images." [0018]. The system is configured to display the first image and the second image that highlight different characteristics of the received ultrasound signals by controlling a display of multiple multiplanar reformatted (MPR) images); and
 	for the diagnostic mode (“exam results,” [0046]),  displaying one or more images representing the received ultrasound signals on one of the first interface and the second interface (“the monitor 216 may be a passive display (e.g., may not include touch-sensitive portions) and may be used to display images acquired with the ultrasound system 200 or another imaging system.” [0021]), and displaying GUI controls on the other of the first interface and the second interface ((“The second default user interface may present a touch screen interface (e.g., soft controls).” [0038]. GUI controls have to be on the touch screen interface to enable the user interface). 
Yee modified by Jun, Lee, Pelissier, Ban, and Oh does not teach, for the diagnostics mode, displaying status information on the other of the first interface and the second interface.  
However, Mauldin discloses localization of imaging target regions and associated systems, devices and methods, which is analogous art. Mauldin teaches displaying status information on the other of the first interface and the second interface (“Screen feature 1015 appears above display screen 112…According to various embodiments screen feature 1015 may comprise a label, or one or more electronic indicators, e.g. LEDs, showing information relevant to the status or functioning of the device [0084], Fig. 10B. The other of the first interface and the second interface includes 1015 while the first interface or the second interface includes display screen 112, [0084], Fig. 10B).
Therefore, based on Mauldin’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, Ban, and Oh to display status information on an interface, as taught by Mauldin, in order to facilitate operation of ultrasound imaging unit (Mauldin: [0008]). In the combined invention of Yee, Ban, Oh, and Mauldin, the one or more processors are configured to adjust the one or more settings based on displaying status information on the other of the first interface and the second interface for the diagnostics mode.
Yee, Jun, Lee, Pelissier, Ban, Oh, and Mauldin further do not teach displaying the processing results including a scanned image continuously.
However, Di Marco discloses a method and apparatus for wide-screen medical imaging, which is analogous art. Di Marco teaches displaying the processing results including a scanned image continuously (“The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118.  The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information.  Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received.” [0024]).
Therefore, based on Di Marco’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Yee, Jun, Lee, Pelissier, Ban, Oh, and Mauldin to display the processing results including a scanned image continuously, as taught by Di Marco, in order to facilitate displaying ultrasound information during a scanning session (Di Marco: [0024]). In the combined invention of Yee, Jun, Lee, Pelissier, Ban, Oh, Mauldin, and Di Marco, the one or more processors are configured to adjust the one or more settings based on displaying GUI controls, status information, or a combination thereof.

Allowable Subject Matter
Claims 10-12 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 10 and 29 would be allowable because prior art fails to anticipate and/or render obvious, either solely or in combination, “the first position is associated with a first angle between the first display device and the second display device and the second position is associated with a second angle between the first display device and the second display device” as recited in claim 29. 
Claims 11-12 and 30 would be allowable because they are dependent on claims 10 and 29, respectively.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Yee in view of Jun, Lee, and Pelissier. 

Response to the 35 U.S.C. §103 rejection arguments on pages 9-15 of the REMARKS.
Claims 1, 4-12, 23, and 26-30
The Applicant argues that “even if all of the references cited above were combined, such a combination would still lack the one or more processors configured to: select a mode of operation from a plurality of modes of operation of the ultrasound imaging system comprising a diagnostic mode that is used to perform the medical exam and a procedural mode that is used to perform the medical procedure based on a position of the first display device, wherein the first display device and the second display device operate to monitor a patient's tissue for the medical exam in accordance with the diagnostic mode when the first display device is at a first position relative to the second display device and wherein the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at a second position relative to the second display device, as recited in amended claim 1.” (Page 14). This argument is moot because the rejection to claim 1 is now made over Yee in view of Jun, Lee, and Pelissier combined, and the rejection to claim 23 is now made over Yee in view of Jun, Lee, Pelissier, Ban, and Oh combined. In the new grounds of rejection, the newly cited Pelissier teaches operating to monitor an interventional instrument for the medical procedure in accordance with the procedural mode (“[0037] Some examples of different operational modes are modes tailored to: [0038] obtaining at least basic information about fetus position prior to and during delivery in labour and delivery rooms; [0039] monitoring a position of a needle in biopsy line placement and optionally providing a biopsy guide display; [0040] screening for conditions such as Abdominal Aortic Aneurysm;” “Processor 55 can cause configuration data (e.g. for a particular operational mode and/or for a particular type of transducer array 20) to be delivered to signal processing unit 18 ...The configuration data may cause suitable interconnects (e.g. signal processing paths) to be created within signal processing unit 18 for the purpose of generating suitable transmitted ultrasound signals and processing received ultrasound signals in such a manner as to produce an image appropriate for the current operational mode.” [0073]). In the combined invention of Yee, Jun, Lee, and Pelissier, the first display device and the second display device operate to monitor an interventional instrument for the medical procedure in accordance with the procedural mode when the first display device is at the second position relative to the second display device. Furthermore, Yee, Jun, Lee, and Pelissier combined meet the claim as explained in the rejection above. The dependent claims are not allowable because the respective base claims are not allowable, with the exception of claims 10-12 and 29-30. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB/Examiner, Art Unit 3793     

/YI-SHAN YANG/Primary Examiner, Art Unit 3793